Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.
Response to Amendment
Claims 1, 19, 22, and 26 have been amended.  Claims 10-18, and 20 have been canceled.  Claim 27 has been added.  Claims 1-9, 19, and 21-27 remain pending in the application.
Applicant’s amendments to the Claims have overcome every objection previously set forth in the Final Office Action mailed 3/29/22.
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. 
With regards to amended claim 1, Applicant argues the combination of Seymore (U.S. 5,727,378) in view of Nash (U.S. 4,312,185) fails to disclose the amended limitation requiring the fuel ring to be “axially aligned with and extending circumferentially around the combustor” (see Remarks filed 6/29/22).  The Examiner does not find this argument persuasive.  The fuel ring (64) of Seymore is shown in Fig. 2 sharing a common central axis (32) with combustor (60).  This is a type of axial alignment which is consistent with instant invention (the instant disclosure does not explicitly describe the fuel ring being axially aligned with the combustor, however Para 16 states - “Fuel ring 112 extends circumferentially around the central rotor's rotational axis” and combustor 114 appears to also extend around the same rotational axis in Figs. 1-3).  Further, the fuel ring (64) of Seymore is shown extending circumferentially around the combustor (60) in Fig. 2 (consistent with the claimed invention which shows fuel ring 112 extending circumferentially around element 114 in Figs. 1-3).  The Examiner notes that the fuel ring 112 of the instant invention is not shown radially above combustor 114 (see Figs. 2-3 of the instant disclosure where fuel ring 112 is shown to the right of element 114).
Applicant’s arguments with respect to claim 22 (see Remarks filed 6/29/22, Pages 8-9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues claims 2, 4-6, and 24 are allowable for the same reasons as indicated above regarding claim 1 (see Remarks filed 6/29/22, Pages 9-10).  The Examiner does not find this argument persuasive for the same reasons as indicated above regarding claim 1.
Applicant’s arguments with respect to claims 26-27 (see Remarks filed 6/29/22, Pages 10-11) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Product by process limitations
Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See MPEP § 2113)

Claim 8 recites: “…are manufactured using an additive manufacturing process”, this limitation is subject to product by process analysis.
Claim 9 recites: “wherein a build angle used during the additive manufacturing process is maintained at 45 degrees or greater”, this limitation is subject to product by process analysis.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 recites the limitation “angularly offset from a rotational axis of the engine by a non-zero acute angle”.  This limitation is a negative limitation disallowing the acute angle of zero which was not explicitly described in the original disclosure.  Claim 27 therefore contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-9, 18-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185).

    PNG
    media_image1.png
    608
    919
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    808
    600
    media_image2.png
    Greyscale


Re claim 1:
Seymour discloses an attritable engine (1, gas turbine engine - Col. 8, Line 25 (a type of an attritable engine as described in Col. 1, Lines 34-39 - “…low cost… gas turbine engines, for use as e.g. propulsions systems for aeromodelling and small unmanned aerial vehicle markets”) comprising: 
a combustor (60, combustor - Col. 9, Lines 26-27);
an engine case (62, outer casing - Col. 9, Line 26 (shown as a type of engine in Fig. 1)) spaced radially outboard from and extending circumferentially around the combustor (60)(see Fig. 1 - element 62 is shown spaced radially outboard from element 60 and per Col. 20, Lines 12-14 element 62 has diameter, and therefore is shown extending circumferentially around element 60 in Fig. 1); 
a fuel ring (64, fuel manifold - Col. 9, Line 27 (shown as a type of ring in Fig. 2)) conformal with the engine case (62)(see Fig. 1 - element 64 is shown conformal with element 62 as the distance between 64 and 62 at the bottom of element 62 is shown the same as the distance between 64 and 62 at the top of element 62), the fuel ring (64) axially aligned with and extending circumferentially around the combustor (60)(see Figs. 1, 2, and 4 - element 64 is shown sharing the same central axis as element 60 (especially shown in Fig. 2) and thereby element 64 is axially aligned with element 60, and element 64 is shown extending circumferentially around element 60 (especially shown in Fig. 2)(consistent with the instant disclosure as shown in Figs. 1-3)); 
a fuel manifold (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of fuel manifold as it is shown in fluid communication with an unlabeled hose and with element 64, and element 64 is for fuel per Col. 9, Line 27)) attached to the fuel ring (64)(see Modified Fig. 2 above - element A is shown attached to element 64) and configured to deliver fuel to the fuel ring (64)(see Modified Fig. 2 above - at A (person having ordinary skill in the art would recognize element A is configured to deliver fuel to element 64 as it is shown in fluid communication with an unlabeled hose and with element 64, and element 64 is for fuel per Col. 9, Line 27)); and 
a fuel injector (98, fuel supply tube - Col. 9, Line 65 (shown as a type of fuel injector in Fig. 4)) attached to the fuel ring (64)(see Fig. 4 - element 98 is shown attached to element 64) and configured to receive fuel from the fuel ring (64)(see Fig. 4 - element 98 is shown configured to receive flow from element 64 which is fuel per Col. 9, Line 27).  
Seymour fails to disclose the fuel ring integral with the engine case.
Nash teaches a fuel ring (10, fuel manifold - Col. 4, Line 40 (shown as a type of fuel ring between views of Figs. 1, 3, and 4 and per description in Col. 4, Lines 45-47)) integral with an engine case (1, casing - Col. 3, Line 61 (a type of engine case as shown in Fig. 1 and per Col. 1, Lines 7-10))(Col. 4, Lines 42-45 - “…manifold 10…are integral with the casing 1…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring of Seymour after the fuel ring of Nash (thereby making the fuel ring of Seymour integral with the engine case of Seymour as taught by Nash) for the advantage of a low profile and for the advantage of eliminating or minimizing the need for heavy and more costly casing stiffening devices (Nash; Col. 4, Lines 48-53).
Re claim 3:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the fuel ring (64) has an annular shape (see Fig. 4 - element 64 is shown with an annular shape).
Re claim 7:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the engine (1) includes six fuel injectors (98)(see Figs. 2 and 3 (nine element 66 are shown in Fig. 1, and per Col. 9, Lines 64-65 each element 66 has an element 98; and Fig. 3 shows nine element 102 and per Col. 9, Line 64 - Col. 10, Line 2, each element 102 has a corresponding element 98)).
Re claim 8:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the engine case (62), the fuel manifold (Modified Fig. 2 above - A), the fuel injector (98), and the fuel ring (64) are manufactured using an additive manufacturing process (see Figs. 1, 2, 4, and Modified Fig. 2 above - elements 62, 98, 64, and A (of Modified Fig. 2) are shown with structure of elements manufactured using an additive manufacturing process).
“…are manufactured using an additive manufacturing process” is subject to product by process analysis (see Paragraph above).
Re claim 9:
Seymour/Nash teaches the engine of claim 8 (as described above).
Seymour discloses wherein a build angle used during the additive manufacturing process is maintained at forty-five degrees or greater (see Figs. 1, 2, 4, and Modified Fig. 2 above - elements 62, 98, 64, and A (of Modified Fig. 2) are shown with structure of elements manufactured using an additive manufacturing process in which a build angle is maintained at forty-five degrees or greater).
“…wherein a build angle used during the additive manufacturing process is maintained at forty-five degrees or greater” is subject to product by process analysis (see Paragraph above).
Re claim 19:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the fuel injector (98) is configured to direct fuel into the combustor (60)(see Fig. 4 - element 98 is shown directing fuel into combustor 60 as described in Col. 10, Lines 28-42).
Re claim 21:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash teaches wherein the fuel ring (Seymour;64) is disposed to a radial outer side (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of radial outer side of element 62)) of the engine case (62)(see Modified Fig. 1 above - in the modified Seymour/Nash, element 64 of Seymour has been made integral with element 62 of Seymour as described above, and doing so results in element 64 being disposed to element A of Modified Fig. 1 above (consistent with instant disclosure where fuel ring 112 is shown disposed to engine casing 104, and its radially outer surface, in Figs. 2-3)).
Re claim 23:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour discloses wherein the fuel injector (98) extends at an acute angle from the engine case (62)(see Fig. 4 - element 98 is shown extending parallel to the top of element 62 (element 62 is not labeled but element 72 is shown and per the description at Col. 9, Lines 34-37 element 62 includes element 72 and from this description the top wall of element 62 can be identified and is shown parallel with element 112; extending parallel is equivalent to extending at a an angle of 0 degrees which is a type of acute angle)) .
Re claim 25:
Seymour/Nash teaches the engine of claim 1 (as described above), wherein the fuel injector (Seymour; 98) is also integral with the engine case (Seymour; 62)(in the combined Seymour/Nash, element 64 of Seymour has been made integral with element 62 of Seymour, as described above, and as shown in Fig. 4 of Seymour, element 64 is integral with element 98 as a constant material is shown by the depicted hatch pattern, and therefore when element 64 is made integral with element 62, element 98 is also made integral with element 62).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Böttcher et al. (U.S. 2011/0173983).
Re claim 2:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash fails to disclose wherein the fuel ring is formed of nickel or nickel based alloy.
Böttcher teaches wherein a fuel ring (Para 17 - “fuel distribution ring”) is formed of nickel or nickel based alloy (Para 17 - “fuel distribution ring preferably includes at least one nickel alloy”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring of Seymour/Nash after the fuel ring of Böttcher (thereby making the fuel ring of Seymour/Nash of the nickel alloy of Böttcher) for the advantage of resistance to high temperatures (Böttcher; Para 17).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Pinson et al. (U.S. 2011/0173983).
Re claim 4:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash fails to disclose wherein the fuel ring has a tear-drop shape.
Pinson teaches wherein a fuel passage (68, radial passage - Para 24 (a type of fuel passage as described in Paras 23-24)) has a tear-drop shape (Para 24 - “…radial passage 68 is matched to the external tear-drop shape…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the shape of the fuel passage of Pinson could have been applied to the shape of the fuel ring of Seymour as the fuel ring of Seymour is a fuel passage (Seymour; see Figs. 2, 4, and Col. 9, Lines 60-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the shape of the fuel ring of Seymour/Nash after the shape of the fuel passage of Pinson for the advantage of increasing the internal volume and optimizing feeding of injectors (Pinson; Para 24).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Ziminsky et al. (U.S. 2010/0192581).
Re claim 5:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash fails to disclose wherein the fuel ring has an inner diameter from 0.083 in. (2.11 mm) to 0.103 in. (2.62 mm), inclusive.
Ziminsky teaches wherein a fuel passage (142, fuel injection inlet - Para 30 (shown as a type of fuel passage in Fig. 6)) has an inner diameter from 0.083 in. (2.11 mm) to 0.103 in. (2.62 mm), inclusive (Para 30 - “inner tube diameter Di is generally in the range of about 0.08 to about 0.2 inches”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the inner diameter of the fuel passage of Ziminsky could have been applied to the fuel ring of Seymour as the fuel ring of Seymour is a fuel passage (Seymour; see Figs. 2, 4, and Col. 9, Lines 60-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the inner diameter of Ziminsky as the inner diameter of the fuel ring of Seymour/Nash for the advantage of achieving a target NOx emission (Ziminsky; Para 30).
Re claim 6:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash fails to disclose wherein the fuel ring has an inner diameter from 0.089 in. (2.26 mm) to 0.097 in. (2.46 mm), inclusive.
Ziminsky teaches wherein a fuel passage (142, fuel injection inlet - Para 30 (shown as a type of fuel passage in Fig. 6)) has an inner diameter from 0.089 in. (2.26 mm) to 0.097 in. (2.46 mm), inclusive (Para 30 - “inner tube diameter Di is generally in the range of about 0.08 to about 0.2 inches”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the inner diameter of the fuel passage of Ziminsky could have been applied to the fuel ring of Seymour as the fuel ring of Seymour is a fuel passage (Seymour; see Figs. 2, 4, and Col. 9, Lines 60-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the inner diameter of Ziminsky as the inner diameter of the fuel ring of Seymour/Nash for the advantage of achieving a target NOx emission (Ziminsky; Para 30).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. 5,727,378) in view of Nash et al. (U.S. 4,312,185), as applied to claim 1 above, and further in view of Romig et al. (U.S. 2013/0283800).
Re claim 24:
Seymour/Nash teaches the engine of claim 1 (as described above).
Seymour/Nash fails to teach wherein the fuel ring has a cross-sectional geometry that includes a first side and a second side that meets the first side at a sharp point.
Romig teaches wherein a fuel passage (64, fuel port - Para 25) has a cross-sectional geometry (see Fig. 4 - element 64 is shown with a type of cross-sectional geometry) that includes a first side (see Fig. 4 at 76 - element 76 is described as a tapered width in Para 28 and in Fig. 4 the left side of element 76 of element 64 is shown as a type of first side) and a second side (see Fig. 4 at 76 - element 76 is described as a tapered width in Para 28 and in Fig. 4 the right side of element 76 of element 64 is shown as a type of second side) that meets the first side at a sharp point (78, vertex - Para 28)(see Fig. 4 - sides of element 76 are shown tapering to element 78).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the shape of the fuel passage of Romig could have been applied to the shape of the fuel ring of Seymour as the fuel ring of Seymour is a fuel passage (Seymour; see Figs. 2, 4, and Col. 9, Lines 60-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the shape of the fuel ring of Seymour/Nash after the shape of the fuel passage of Romig for the advantage of increasing the effective cross-sectional area of the fuel passage to allow for improved efficiency (Romig; Para 29).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Weiler (U.S. 4,229,944) in view of Nash et al. (U.S. 4,312,185).

    PNG
    media_image3.png
    597
    620
    media_image3.png
    Greyscale

Re claim 22:
Weiler discloses an engine (Fig. 1; Col. 2, Lines 28-29 - “…a gas turbine engine…”), comprising: 
an engine case (4, engine housing - Col. 2, Line 50); 
a fuel ring (32, annular fuel conduit - Col. 3, Line 42); 
a fuel manifold (Fig. 4 - “THREE-WAY VALVE” (the three way valve shown in Fig. 4 is shown as a type of fuel manifold)) attached to the fuel ring (32)(see Figs. 1 and 4 - in Fig. 4, “THREE-WAY VALE” is shown attached to “ANNULAR CONDUIT” which corresponds to the annular fuel conduit 32 shown in Fig. 1); and 
a fuel injector (1, fuel injection nozzle - Col. 2, Line 43) attached to the fuel ring (32)(see Fig. 1 - element 1 is shown attached to element 32) and configured to receive fuel from the fuel manifold (Fig. 4, “THREE-WAY VALE”) through the fuel ring (32)(see Figs. 1 and 4), the fuel injector (1) comprising a fuel injector bore (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of fuel injector bore)) within the fuel injector (1)(see Modified Fig. 2 above - element A is shown within element 1); 
the fuel injector bore (Modified Fig. 2 above - A) extending from the fuel ring (32) to a fuel injector outlet (Modified Fig. 2 above - B)(see Fig. 1 and Modified Fig. 2 above - element A, as identified in Modified Fig. 2 above, is shown in Fig. 1 extending from element 32 to element B, as identified in Modified Fig. 2 above); 
the fuel injector bore having a lateral fuel injector bore width (see Modified Fig. 2 above - element A is shown with a type of lateral width); and the fuel injector outlet having a lateral outlet width (see Modified Fig. 2 above - element B is shown with a type of lateral width) that is less than the lateral fuel injector bore width (see Modified Fig. 2 above - element B is shown with a lateral width less than the lateral width of element A).
Weiler fails to disclose the fuel ring being integral with the engine case.
Nash teaches a fuel ring (10, fuel manifold - Col. 4, Line 40 (a type of fuel ring as shown in Fig. 1, 3, and as described in Col. 4, Lines 45-47)) integral with an engine case (1, casing - Col. 3, Lines 60-61 (a type of engine case as described in Col. 3, lines 56-57))(Col. 8, Lines 12-23 - “…the fuel manifolds, injector valve heads, injector tubes, and jumper tubes can be made of a titanium alloy. In addition, although elements of the invention have been described in the embodiments as being secured with the casing, it should be recognized that such elements can be made to be integral with the casing, for example, through sheet metal fabrication, casting, etc. It is intended to include such arrangements within the definition of "secured with'.” (see Col. 4, Lines 18-20 and Col. 4, Lines 40-45)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring and engine case of Weiler after those of Nash (thereby making the fuel ring and engine case of Weiler integral as taught by Nash) for the advantage of making the components by casting (Nash; Col. 8, Lines 12-23) which has the advantage of allowing the production of complex shapes easily in a single process.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hovnanian (U.S. 5,211,005) in view of Nash et al. (U.S. 4,312,185).

    PNG
    media_image4.png
    1096
    838
    media_image4.png
    Greyscale


Re claim 26:
Hovnanian discloses an engine (20, gas turbine engine - Col. 2, Lines 65-66), comprising: 
a combustor (38, combustor - Col. 3, Line 18); 
an engine case (56, wall - Col. 3, Line 61 (a type of engine case as shown in Figs. 1 and 2)) extending circumferentially about the combustor (38)(see Figs. 1-2 and Col. 3, Lines 60-62 - “…wall 56 is generally concentric with the walls 44 and 46…” (44 and 46 are part of 38 per Col. 3, Lines 32-33)); 
a fuel ring (62A, common manifold - Col. 4, Lines 5-6 (a type of fuel ring as shown in Figs. 1, 2, and 4 and as described in Col. 4, Lines 1-6 - “…fuel injectors 62…are connected to a second common manifold 62A…”)) extending circumferentially about the engine case (56)(see Fig. 2 - element 62A is shown extending circumferentially about element 56); and 
a fuel injector (62, fuel injectors - Col. 4, Lines 2-3) projecting radially inward from the fuel ring (62A) towards the combustor (38) to a fuel injector outlet (Modified Figs. 1/2/5 above - A (person having ordinary skill in the art would recognize element A as a type of fuel injector outlet)) located outside of the combustor (38)(see Modified Figs. 1/2/5 above - portion of element 62 between element 78 and element A is shown projecting radially inward from element 62A towards 38 to element A, and element A is shown located outside of element 38), the fuel injector (62) configured to direct fuel received from the fuel ring (62A) through the fuel injector outlet (Modified Figs. 1/2/5 above - A) into the combustor (38)(see Modified Figs. 1/2/5 above and Col. 4, Lines 17-34).
Hovnanian fails to disclose the fuel ring and the fuel injector formed with the engine case in a monolithic body.
Nash teaches a fuel ring (10, fuel manifold - Col. 4, Line 40 (a type of fuel ring as shown in Fig. 1, 3, and as described in Col. 4, Lines 45-47)) and a fuel injector (30, injector tube - Col. 5, Line 55 (a type of fuel injector as described in Col. 6, Lines 64-67)) formed with an engine case (1, casing - Col. 3, Lines 60-61 (a type of engine case as described in Col. 3, lines 56-57)) in a monolithic body (Col. 8, Lines 12-23 - “…the fuel manifolds, injector valve heads, injector tubes, and jumper tubes can be made of a titanium alloy. In addition, although elements of the invention have been described in the embodiments as being secured with the casing, it should be recognized that such elements can be made to be integral with the casing, for example, through sheet metal fabrication, casting, etc. It is intended to include such arrangements within the definition of "secured with'.” (see Col. 4, Lines 18-20 and Col. 4, Lines 40-45)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel ring, injector, and engine case of Hovnanian after those of Nash (thereby forming the fuel ring, fuel injector, and engine case of Hovnanian in a monolithic body as taught by Nash) for the advantage of making the components by casting (Nash; Col. 8, Lines 12-23) which has the advantage of allowing the production of complex shapes easily in a single process.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Weiler (U.S. 4,229,944) in view of Nash et al. (U.S. 4,312,185), as applied to claim 22 above, and further in view of Chen et al. (U.S. 2017/0342846).

    PNG
    media_image5.png
    465
    560
    media_image5.png
    Greyscale

Re claim 27:
Weiler in view of Nash teaches the engine (Weiler; Fig. 1) of claim 22 (as described above).
Weiler further discloses wherein the fuel injector bore (Modified Fig. 2 above - A) extends within the fuel injector (1) along a centerline (2, longitudinal axis of the nozzle - Col. 2, Lines 44-45 (a type of centerline as shown in Figs. 1-2)) that is angularly offset from a rotational axis of the engine by an acute angle (see Fig. 1 and Modified Fig. 2 above - element A is shown extending along centerline 2 which is shown to be parallel with the engine rotational centerline in Fig. 1, which is being angularly offset by the acute angle of zero).
Weiler/Nash fails to disclose wherein the fuel injector bore extends within the fuel injector along a centerline that is angularly offset from a rotational axis of the engine by a non-zero acute angle.
Chen teaches wherein a fuel injector bore (Modified Fig. 2 (Chen) above - A (person having ordinary skill in the art would recognize element A as a type of fuel injector bore)) extends within a fuel injector (26, injector assembly) along a centerline (see Fig. 2 at 36 (a type of centerline is indicated at element 36)) that is angularly offset by a non-zero acute angle (θ, desired injection angle - Para 28)(see Fig. 2 and Paras 28-29 - “…the injection may potentially have a range from approximately 10° to approximately 170° , as schematically represented by angle θ …”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the fuel injector bore of Weiler/Nash after that of Chen (thereby making the injector bore of Weiler at the non-zero angle of Chen) for the advantage of influencing both total pressure loss and jet penetration (Chen; Para 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/28/22